United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3693
                                     ___________

Kenneth E. Richardson,                *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: February 27, 1998
                               Filed: March 4, 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Kenneth E. Richardson appeals the district court’s1 order granting summary
judgment to the Commissioner and affirming the Commissioner’s decision denying
Richardson supplemental security income. Having carefully reviewed the record and
the parties& submissions, we affirm the judgment of the district court for the reasons set
forth in its memorandum and order. See 8th Cir. R. 47B.



      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-